



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ariri, 2018 ONCA 226

DATE: 20180308

DOCKET: C62475

Pardu, Benotto and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Godwyn Ariri

Appellant

Godwyn Ariri, self-represented

Hannah Freeman, for the respondent

Heard and released orally: March 5, 2018

On appeal from the conviction entered on July 6, 2016 by
    Justice K. Moore of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant pleaded guilty following a ruling dismissing his
Charter
application. The
Charter
ruling was based on findings of fact.
    There is no basis for this court to interfere with that ruling.

[2]

The trial judge dealt with the factual issues now raised by the
    appellant, including the issue of whether he was handcuffed to the front or the
    back.

[3]

The appellant suggests that he had ineffective assistance of counsel at
    his trial but has not followed the steps to pursue that claim despite ample
    opportunity to do so. There is no basis on this record to conclude that his
    guilty plea was not voluntary and informed.

[4]

The appeal is dismissed.

G. Pardu J.A.

M.L. Benotto J.A.

I.V.B. Nordheimer J.A.


